SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
575
KA 09-02443
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROBIN KALINOWSKI, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered October 14, 2009. The judgment convicted
defendant, upon her plea of guilty, of conspiracy in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Kalinowski ([appeal No. 1] ___
AD3d ___ [May 6, 2011]).




Entered:   May 6, 2011                             Patricia L. Morgan
                                                   Clerk of the Court